     Case: 1:20-cv-00996 Document #: 27 Filed: 07/31/20 Page 1 of 15 PageID #:189




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

ILIANA PEREZ, individually, and on behalf
of all others similarly situated,

                 Plaintiff,
                                                         Case No. 1:20-cv-00996
v.
                                                         Honorable Charles R. Norgle
AMERICAN FAMILY INSURANCE
COMPANY, a Wisconsin corporation,                        Magistrate Judge Maria Valdez

                 Defendant.


      AMERICAN FAMILY’S REPLY IN SUPPORT OF ITS MOTION TO DISMISS
                 PLAINTIFF’S CLASS ACTION COMPLAINT

        Plaintiff’s claims stem from the tenuous legal theory that American Family’s Policy1

requires payment of the “actual cash value” (“ACV”) of the insured vehicle in the event of a total

loss; that “actual cash value” really means “replacement cost less depreciation” of the insured

vehicle; and that Sales Tax and Fees are necessary and mandatory vehicle replacement costs in

Illinois per the Illinois Administrative Code. (See Dkt. 25 at 2.) In the context of automobile

insurance policies, Plaintiff is simply wrong.

        In fact, recently the Seventh Circuit Court of Appeals rejected this legal theory and

affirmed the dismissal of a similar class action lawsuit. Sigler v. GEICO, 2020 WL 4251699

(July 24, 2020). So, too, has this Court. Pappas v. Auto Club Ins. Ass’n, 20 CV 983, 2020 WL

3303004, at *5 (N.D. Ill. June 18, 2020) (dismissing similar class action lawsuit).

        Plaintiff’s Response to American Family’s Motion to Dismiss concedes that the Policy

does not reference the Sales Tax and Fees (Dkt. 25 at 5), and admits that the Sales Tax and Fees


1
 American Family has used the same capitalized, defined terms herein that appear in its Motion to Dismiss (Dkt.
17).
     Case: 1:20-cv-00996 Document #: 27 Filed: 07/31/20 Page 2 of 15 PageID #:190




are associated with a replacement vehicle, and not her damaged Vehicle, (id. at 4). Moreover,

Plaintiff ignores that her interpretation of ACV is an unreasonable interpretation of the Policy.

Because neither the Policy nor Illinois law supports Plaintiff’s contention that American Family

was required to pay Sales Tax and Fees as part of her total loss payout, just as in Sigler and

Pappas, the Court should grant American Family’s Motion to Dismiss (Dkt. 17).

I.     Plaintiff’s ACV argument results in an unreasonable interpretation of the Policy,
       which Policy promises to pay for “Loss” to the insured Vehicle.

       Plaintiff misstates the extent of coverage provided by the Policy. The Policy does not, as

Plaintiff claims, “promise[] that, in the event of a covered loss, Defendant will either: (1) have

the insured vehicle repaired, or (2) pay the cost of repairs to the insured vehicle.” (Dkt. 25 at 3.)

Rather, American Family promised to pay for Plaintiff’s “loss,” less the deductible. (Dkt. 1-1 at

7) (emphasis in original). “Loss” is defined as the “direct and accidental damage to or theft of

[the Vehicle]. Loss does not mean any difference in: (a) the market value of [the Vehicle]

immediately prior to the loss; and (b) the market value of [the Vehicle] after repairs from the loss

are completed.” (Id. at 7) (emphasis in original).    The Policy notes that American Family

“may pay the loss in money, or repair or replace, stolen or damaged covered property.” (Id. at 9)

(emphasis in original). “Loss” does not include sales tax and title transfer fees.

       The court’s decisions in Coleman v. Garrison Prop. & Cas. Co., No. 19 C 1745, 2019

WL 3554184, at *1 (N.D. Ill. July 31, 2019) (hereinafter “Coleman I”) and Coleman v. Garrison

Prop. & Cas. Ins. Co., 19 C 1745, 2020 WL 489527 (N.D. Ill. Jan. 30, 2020) (hereinafter

“Coleman II”), are analogous and instructive. In Coleman I, similar to Perez here, plaintiff

“argue[d] that Defendants promised to pay her the ‘actual cash value’ for her totaled car, which

she argue[d] includes sales tax and title transfer fees.” 2019 WL 3554184, at *2. The court




                                                 2
      Case: 1:20-cv-00996 Document #: 27 Filed: 07/31/20 Page 3 of 15 PageID #:191




granted the insurance company’s motion to dismiss on two bases, the first of which is relevant to

American Family’s argument here. Judge Kendall explained:

        Plaintiff puts too much emphasis on the definition of ‘actual cash value’ in the
        policy. As Defendants point out, the policy states, that the ‘actual cash value’ of a
        comparable vehicle is the limit on Defendants’ liability—not the amount that
        Defendants promised to pay her …. Defendants actually promised to pay Plaintiff
        ‘for loss caused by collision,’ which Plaintiff alleges as well. And ‘loss’ means
        ‘direct and accidental damage,’ which ‘includes a total loss, but does not include
        any damages other than the cost to repair or replace.’ Plaintiff does not point to
        any provision in the policy that requires Defendants to pay the ‘actual cash
        value’ of her car for a total loss—that term is clearly defined as the limit of
        Defendants’ liability, not an amount they are obligated to pay. Nor does she
        point to any provision that defines ‘loss’ or ‘total loss’ to include sales tax and
        transfer fees.

Id. (internal citations omitted) (emphasis added). Because plaintiff failed to plead the necessary

elements of a breach of contract claim—namely, a breach—the court dismissed the suit. Id. at

*4.

        The Coleman plaintiff attempted to rectify her missteps in Coleman II. There, the court

rejected many of the same arguments Perez makes in her Response (see Dkt. 25 at 3-5), namely

that the insurance company promised to pay the ACV in the event of the loss, and that the

insurance company is obligated to pay ACV because it “chose” to pay the ACV for plaintiff’s

total loss vehicle. 2020 WL 489527, at *3-4. Finding that there was “no language in the policy

that obligates Defendants to pay ‘actual cash value’ for a total loss,” and that plaintiff’s

allegations to the contrary were “conclusory and conflict[ed] with the plain language of the

contract,” id. at *3, the court dismissed plaintiff’s claims with prejudice, id. at *4.

        Likewise, the Seventh Circuit has rejected Perez’s argument:

        This argument misconstrues a limitation of liability as a promise to pay. Put
        slightly differently, Sigler mistakes a liability ceiling for a floor. The Limit of
        Liability section of the policy doesn’t promise to pay these costs regardless of
        whether the insured incurs them; it simply describes the most that GEICO will
        pay in the event of a covered loss.

                                                   3
    Case: 1:20-cv-00996 Document #: 27 Filed: 07/31/20 Page 4 of 15 PageID #:192




Sigler, 2020 WL 4251699, *2.

        As in Coleman II and Sigler, dismissal is warranted here.

        A.      Under the plain language of the Policy, ACV does not mean “replacement
                cost less depreciation.”

        Even if Plaintiff could show that the Policy required American Family to pay the ACV in

a total loss settlement (she cannot), Plaintiff cannot demonstrate that ACV encompasses payment

of the Sales Tax and Fees for a replacement vehicle. First and foremost, Plaintiff continues to

ignore that her “loss,” and American Family’s duty to pay, is limited to the damaged Vehicle

insured by the Policy.2 Plaintiff attempts to avoid this inconvenient fact by repeatedly arguing

that because ACV is not defined in the Policy, it must mean “replacement cost less

depreciation.” (Dkt. 25 at 5) (citation omitted). In doing so, Plaintiff cites to four cases involving

the determination of actual cash value in the context of fire insurance policies. See Carey v. Am.

Family Brokerage, Inc., 909 N.E.2d 255 (Ill. App. Ct. 2009) (business owner’s policy—fire

loss); Gen. Cas. Co. v. Tracer Indus., Inc., 674 N.E.2d 473, 475 (Ill. App. Ct. 1996) (fire

insurance policy); Chicago Title & Tr. Co. v. U.S. Fid. & Guar. Co., 511 F.2d 241 (7th Cir.

1975) (fire insurance contract); Smith v. Allemannia Fire Ins. Co., 219 Ill. App. 506, 513 (3d

Dist. 1920) (fire insurance policy).

        Indeed, Plaintiff’s reliance on Carey is particularly misplaced. As the court in Coleman II

noted, the policy in Carey “‘specifically provide[d] that the loss … [wa]s to be measured on an

actual cash value basis.’” Id. at *3 (quoting Carey, 909 N.E.2d at 258). In other words, “the

policy in Carey explicitly promised to measure loss and damages using ‘actual cash value’”




2
  For this reason, Plaintiff’s criticism of American Family’s heading on page 4 of its Motion to Dismiss is
unpersuasive. (Dkt. 25 at 4.)

                                                    4
    Case: 1:20-cv-00996 Document #: 27 Filed: 07/31/20 Page 5 of 15 PageID #:193




whereas here, American Family’s Policy uses the term “actual cash value” only “as a limit on

[American Family’s] liability.” Id.

       Moreover, Carey involved a claim for fire damage to a residential apartment. Nothing in

Carey suggests that Illinois law equates “actual cash value” with “replacement cost” outside of

the context of unique real estate. The Illinois Administrative Code specifically states that when

determining settlements of residential fire claims—such as the one at issue in Carey—insurers

must determine “actual cash value” by looking at the “replacement cost of the property at time of

loss less depreciation.” 50 Ill Admin. Code § 919.80(d)(8). Needless to say, no such rule applies

to automobile policies.

       In fact, Plaintiff failed to recognize that Illinois Department of Insurance regulations

govern automobile total loss claims such as this one. See generally Crandall v. Country Mut. Ins.

Co., 400 N.E.2d 1100, 1103 (Ill. App. Ct. 1980) (also noting that the Illinois Supreme Court “has

held that ‘actual cash value’ and ‘fair cash value’ are practically synonymous”) (citation

omitted); Fassola v. Montgomery Ward Ins. Co., 433 N.E.2d 378 (Ill. App. Ct. 1982). These

detailed regulations, 50 Ill. Adm. Code 919, et seq., set forth mandatory claim practices for

automobile insurers in the adjustment and settlement of motor vehicle insurance claims. Under

Section 919.80(c), in the event of a total loss, the insurance company can either replace the

vehicle or pay a cash settlement based on the market value. Pappas, 2020 WL 3303004, at *5; 50

Ill. Admin. Code § 919.80(c)(1) & (2). Section 919 is incorporated into and considered part of

the Policy. See Kapinus v. State Farm Mut. Auto. Ins. Co., 738 N.E.2d 1003, 1005 (Ill. App. Ct.

2000) (it is undisputed that “when an insurance policy is issued, applicable statutory provisions

in effect at the time are treated as part of the policy”) (citation omitted); see also Moran v. Rush




                                                 5
    Case: 1:20-cv-00996 Document #: 27 Filed: 07/31/20 Page 6 of 15 PageID #:194




Prudential HMO, Inc., 230 F.3d 959, 967 (7th Cir. 2000) (“Illinois laws automatically are

incorporated into all contracts of insurance in that state”).

        Here, the reference to “actual cash value” in the Policy means the market value, or cash

settlement, option provided by Section 919.80(c)(2). Indeed, American Family limited its

liability to the least of:

        a) The actual cash value of the stolen or damaged property; or

        b) The amount necessary to repair or replace the property. The amount necessary
           to repair or replace the property does not include any difference in the market
           value of [the Vehicle] immediately prior to the loss and the market value of
           [the Vehicle] after repairs from the loss are completed.

(Id. at 9) (emphasis in original). The Policy clearly refers to “actual cash value” and the cost to

“replace” the Vehicle as distinct valuations. Construing “actual cash value” to mean

“replacement cost less depreciation” would render the latter liability limitation clause

superfluous, and Illinois law forbids such a result. See Atwood v. St. Paul Fire & Marine Ins.

Co., 845 N.E.2d 68, 71 (Ill. App. Ct. 2006) (rejecting, as a matter of law, proposed interpretation

of an insurance policy that “offends [the] well-settled principle of contract construction [that] a

contract must not be interpreted in a manner that nullifies provisions of that contract”) (collecting

cases). In fact, courts have repeatedly rejected Plaintiff’s proposed construction. See Pieczonka v.

Progressive Select Ins. Co., No. 19-CV-2965, 2020 WL 1930134, at *2 (N.D. Ohio Apr. 21,

2020) (although acknowledging that the cost to replace the damaged vehicle “might cover the

costs of title, registration, and licensee fees,” the court found that “reading those fees into the

actual cash value would negate any difference between the two,” making the reference to

replacement costs “redundant”); Thompson v. Progressive Universal Ins. Co., 420 F. Supp. 3d

867, 870-71 (W.D. Wis. 2019) (actual cash value did not include replacement costs such as taxes

and fees where the policy “expressly distinguishe[d] between the [actual cash value] … and a

                                                   6
    Case: 1:20-cv-00996 Document #: 27 Filed: 07/31/20 Page 7 of 15 PageID #:195




replacement amount by stating that [the insurer] may pay the lesser of the two in the event of a

total loss”).

        Under the unambiguous terms of the Policy, American Family promised to pay for

Plaintiff’s “loss”—and not the ACV of the Vehicle. Moreover, Plaintiff cannot point to any

provision in the Policy that defines “loss” to include the Sales Tax and Fees, and Plaintiff’s

proposed definition of ACV is neither supported by Illinois law or logic. For this reason,

American Family’s alleged failure to pay the Sales Tax and Fees cannot amount to a breach of

the Policy. Plaintiff’s Complaint must be dismissed.

        B.      Case law does not support that the ACV provision in the Policy includes a
                promise to pay Sales Tax and Fees.

        The “overwhelming case law” Plaintiff claims supports her position that ACV

encompasses Sales Tax and Fees, (Dkt. 25 at 4 n.3), is neither controlling nor analogous.

        The cases Davis v. GEICO Cas. Co., No. 2:19-cv-2477, 2020 WL 68573 (S.D. Ohio Jan.

7, 2020), Roth v. GEICO Gen. Ins. Co., No. 16-62942-Civ, 2018 WL 3412852 (S.D. Fla. Jun. 14,

2018), and Bastian v. United Servs. Auto. Ass’n, 150 F. Supp. 3d 1284 (M.D. Fla. 2015), all

involved insurance policies that defined ACV as “the replacement cost of the auto” or “insured

vehicle,” or the “amount it would cost, at the time of the loss, to buy a comparable vehicle.”

Davis, 2020 WL 68573, at *1; Roth, 2018 WL 3412852, at *4; Bastian, 150 F. Supp. 3d, at 1289.

Plaintiff’s Policy does not contain any such definition. Here, as discussed in detail above, the

Policy adopted the market value or cash settlement definition of ACV, and Plaintiff was paid

accordingly.

        Ostendorf v. Grange Indem. Ins. Co., No. 2:19-CV-1147, 2020 WL 134169, at * 2 (S.D.

Ohio Jan. 13, 2020), is similarly unpersuasive, as the insurance policy at issue did not define

“loss” or “ACV.”

                                                7
    Case: 1:20-cv-00996 Document #: 27 Filed: 07/31/20 Page 8 of 15 PageID #:196




       In this case, the Policy defines “loss,” such that it is limited to the damaged Vehicle—and

not any costs for a replacement vehicle. (See Dkt. 1-1 at 7.) Given this definition, as well as

American Family’s adoption of the “market value” definition of ACV, the ambiguities at issue in

Ostendorf simply are not at issue here.

        Sos v. State Farm Mutual Auto Ins. Co., 396 F.Supp.3d 1074, is similarly inapplicable.

Sos considered a method for the valuation of leased vehicles—which is not at issue in this case.

Id. at 1077. The Sos court’s conclusion that “actual cash value” meant “replacement cost less

depreciation,” was based on prior Florida cases interpreting “actual cash value” when it was not

defined in an insurance policy. See, e.g., id. at 1080.

       Moreover, in determining what components are included in the replacement cost of a

total loss vehicle, the Sos court looked to Florida law for what costs are mandatory for the

replacement of a vehicle. Id. Because the Sos court equated “actual cash value” with

“replacement cost less depreciation,” and Florida “impose[d] mandatory sales tax and title

transfer fees for the replacement of all vehicles,” the court found them to be components of

“actual cash value” under the applicable policy. Id. at 1080-81. (relying upon Mills v. Foremost

Ins. Co., 511 F.3d 1300 (11th Cir. 2008), which “interpreted an insurance policy that defined

actual cash value as the cost to repair or replace property with new materials of like kind and

quality, less depreciation.”) It bears repeating that American Family does not define “actual cash

value” in such a fashion. Accordingly, Sos is neither factually similar nor instructive.

       Graves v. Mendakota Casualty Company, Case No. 19 CH 5372 (June 6, 2020, Cook

County Chancery Division), upon which Plaintiff so heavily relies as support for the proposition

that ACV includes Sales Tax and Fees, is an Illinois state trial court decision, and, therefore, is

not binding on this Court. See Williams, McCarthy, Kinley, Rudy & Picha v. Nw. Nat. Ins. Grp.,



                                                  8
    Case: 1:20-cv-00996 Document #: 27 Filed: 07/31/20 Page 9 of 15 PageID #:197




750 F.2d 619, 624 (7th Cir. 1984). Further, while Mendakota is factually similar to this case, had

the Mendakota court considered Sigler and Pappas, American Family submits that it would have

been decided differently. The Mendakota court did not have the benefit of these decisions, both

of which were issued after the Mendakota Order. Similarly, it does not appear that the court

considered Pieczonka, which was decided after the parties submitted their respective briefs.

American Family notes that because of the decisions in Sigler and Pappas, the insurer has asked

the Chancery Court to certify questions of law pursuant to Ill. Sup. Ct. Rule 308, or in the

alternative, to reconsider the June 6 Order. A true and accurate copy of Defendant's Motion for a

Rule 308 Certification or, in the Alternative, to Reconsider the Court's June 6, 2020 Order, filed

on July 29, 2020, is attached hereto as Exhibit 1.

        Moreover, the Mendakota court relied on an overly simplistic analysis. It based much of

its decision on the fact that the insurance policy did not define “actual cash value,” and, thus, was

ambiguous. (See Dkt. 25-1 at 7-10.) In doing so, it failed to appreciate the distinction made in the

Coleman decisions—that the court need not reach the analysis of whether ACV includes Sales

Tax and fees because there was no reason to do so.3 The ACV provision—however it is

interpreted or defined—simply is not a promise on the part of the insurer to pay the insured, as

Judge Kendall explained:

        Defendants never promised to pay Plaintiff the ‘actual cash value’ of her vehicle.
        As the policy makes clear, ‘actual cash value’ is the limit of Defendants’ liability
        for total loss—not the amount it promised to pay in the event of total loss.

Coleman II, 2020 WL 489527, at *4 (citations omitted).

        Plaintiff either ignores (Pieczonka, Thompson, and Singleton v. Elephant Ins. Co., 953

F.3d 334, 338 (5th Cir. 2020)), or fails to meaningfully distinguish (Coleman and Sigler) the


3
 For this reason, Plaintiff’s attempt to distinguish Sigler v. GEICO Cas. Co., No. 1:18-cv-01446-MMM-JEH, 2019
WL 2130137 (C.D. Ill. May 15, 2019), is unpersuasive, and the Seventh Circuit's recent opinion binding.

                                                      9
      Case: 1:20-cv-00996 Document #: 27 Filed: 07/31/20 Page 10 of 15 PageID #:198




numerous federal courts to have considered contract language similar to that of the Policy and

found that ACV unambiguously did not include sales tax and replacement fees. See also Pappas,

2020 WL 3303004, at *3 (rejecting plaintiff’s contention that “actual cash value includes all of

the fees an owner would have to pay to make the vehicle legal to drive in Illinois”). And contrary

to Plaintiff’s claim (Dkt. 25 at 5-6), an insurance policy does not need to exclude coverage for

something that it does not cover:

         Sigler argues that the policy’s “silence” on whether he is entitled to payment for
         taxes and fees he did not incur should be interpreted in favor of coverage because
         GEICO cannot point to unambiguous language that excludes these particular
         costs. That gets things backward. Analysis of exclusions does not come into play
         unless these costs are encompassed within GEICO’s basic coverage grant in the
         first instance; an insurance policy does not need to exclude coverage for
         something that it does not cover to begin with. Westfield Ins. Co. v. Vandenberg,
         796 F.3d 773, 779 (7th Cir. 2015).

Sigler, 2020 WL 4251699, *2. Because American Family provided coverage to Plaintiff in

accordance with its Policy, her Complaint should be dismissed.

II.      The Illinois Administrative Code does not require American Family to pay Sales
         Tax and Fees to Plaintiff.

         Plaintiff’s argument that the Administrative Code sets the “minimum regulatory

requirements,” and that American Family’s Policy exceeds those minimum requirements, is both

unsupported by the Policy and without merit. (Dkt. 25 at 12-13.) Plaintiff cannot identify any

provision in the Policy which promises to pay Sales Tax and Fees—because the Policy never

once mentions taxes or fees—let alone promises to exceed the obligation set forth in Section

919.80.

         Here, any obligation to pay taxes and fees in the settlement of total loss claims arises

solely from Illinois Administrative Code Title 50 Section 919.80. And pursuant to Section

919.80, American Family is only obligated to pay Sales Tax and Fees in settlement of total loss



                                                10
   Case: 1:20-cv-00996 Document #: 27 Filed: 07/31/20 Page 11 of 15 PageID #:199




claims if the insured (1) purchases or leases a vehicle within 30 days of the total loss settlement,

and (2) submits appropriate documentation of the Sales Tax and Fees incurred with respect to the

purchase or lease. 50 Ill. Admin. Code § 919.80(c)(3)(A)(i); see also Safe Auto Ins. Co. v.

Kanyara, 2015 IL App (1st) 140982-U, ¶ 14 (“the insurance regulations simply provide that if a

consumer actually purchases a replacement vehicle ‘within 30 days after receipt of the

settlement’ then the insurer must pay the sales tax and transfer and title fees”).

       Plaintiff’s contention that the Illinois Administrative Code required American Family to

simply pay sales tax based on the cost of the Vehicle, at the time of settlement, is unconvincing.

(Dkt. 25 at 12-13.) Although an insurer may elect to pay taxes and fees at the time of the total

loss claim settlement under Section 919.80(c)(3)(A)(i), this provision is permissive and

contemplates that the insured has actually purchased or leased a replacement vehicle or plans to

do so contemporaneously with the claim payment by the insurer—i.e., the only occasion on

which “the company is required to reimburse the insured for the applicable sales taxes and

transfer and title fees.” See Ill. Adm. Code § 919.80(c)(3)(A)(i) (“In lieu of this reimbursement

procedure, the company may directly pay the required amounts of sales taxes and transfer and

title fees to the insured at the time of settlement.”) (emphasis added).

       The Sigler decision is comparable and instructive. In Sigler, as here, the plaintiff alleged

that the insurance policy’s “agreement to pay the actual cash value of his automobile in the event

of a total loss is a promise by Geico Casualty to pay what he considers to be the mandatory

vehicle replacement costs as part of its coverage,” including sales tax and title and transfer fees.

2019 WL 2130137, at *1. Plaintiff alleged that Geico breached this promise by “forc[ing] its

insureds to first replace the vehicle, and then separately apply for the payment of replacement

taxes and fees, before Geico will consider these replacement costs.” Id at *3. In rejecting this



                                                 11
   Case: 1:20-cv-00996 Document #: 27 Filed: 07/31/20 Page 12 of 15 PageID #:200




argument, the court held that Section 919.80 applied to plaintiff’s claims, and that plaintiff had

failed to adequately allege that he met the requirements of the regulation to plead a breach of the

insurance policy. In doing so, the court explained:

       The Plaintiff never claims that he incurred sales tax, title transfer fees, or tag
       transfer fees expenses in the wake of settling his total loss claim. Therefore, the
       Defendants are under no obligation to pay such taxes and fees. This obligation
       only arises for insurers after actual cash settlements when the insured has
       purchased or leased a vehicle. Ill. Admin. Code tit. 50, 919.80(c)(3)(A)(i).

Id. at *3. In affirming this opinion, the Seventh Circuit held:

       The use of the word “reimburse” is telling. The regulation mandates payment of
       these costs if and only if the insured (1) has purchased or leased a vehicle within
       30 days of receiving a cash settlement and incurred applicable sales taxes and fees
       and (2) substantiates the purchase and payment of those taxes and fees by
       submitting appropriate documentation to the insurer within 33 days after the
       receipt of the settlement. To be sure, an insurer may contractually obligate itself
       to pay these costs without substantiation; the regulation states that “[i]n lieu of”
       the above-described “reimbursement procedure,” an insurer “may directly pay the
       required amounts of sales taxes and transfer and title fees to the insured at the
       time of settlement.” Id. (emphasis added). But “may” is a permissive term, and
       permissive statutory or regulatory language, by definition, does not command
       anyone to do anything.

2020 WL 4251699, *3. The Seventh Circuit also recognized that the Illinois Administrative

Code is incorporated into auto insurance policies:

       As a last resort, Sigler argues that the regulatory conditions on reimbursement do
       not apply unless the insurance policy unambiguously opts in to the payment
       regime established in section 919.80(c)(3)(A)(i). That’s a nonstarter. As we
       explained, the regulation is incorporated as a term in the policy as a matter of law.
       An insurer may contract to provide coverage above the default floor specified in
       the regulation, but it must do so expressly. See Brandt v. Time Ins. Co., 302
       Ill.App.3d 159, 235 Ill.Dec. 270, 704 N.E.2d 843, 851 (1998) (“By entering into a
       contract, and by not excluding or modifying the effects of the various laws, the
       contracting parties are deemed to have accepted these laws as part of their
       agreement.”). GEICO did not do so.

2020 WL 4251699, *3. Nor did American Family.




                                                 12
   Case: 1:20-cv-00996 Document #: 27 Filed: 07/31/20 Page 13 of 15 PageID #:201




       Here, American Family’s actions are consistent with both Sigler, Pappas and Section

919.80(c). Because Plaintiff’s Complaint is devoid of any allegation that she incurred Sales Tax

or Fees, or that she provided proof to American Family of the same within the designated time,

(see generally Dkt. 1), her claims must fail. For this separate, but equally compelling reason,

Plaintiff’s Complaint should be dismissed.

III.   Plaintiff is not entitled to injunctive and breach of contract relief in this case.

       Plaintiff completely fails to address American Family’s argument that, at a minimum, it

is entitled to dismissal of Count II of the Complaint, which seeks injunctive relief. Plaintiff does

not dispute that “Illinois courts have consistently held that money damages are the appropriate

remedy for breach of contract,” or that “[i]njunctive relief is disfavored where the gravamen of a

complaint is breach of contract and the trial court could award damages if a breach occurred.”

Illinois Beta Chapter of Sigma Phi Epsilon Fraternity Alumni Bd. v. Illinois Institute of

Technology, 946 N.E.2d 1118, 1122 (Ill. Ct. App. 2011) (citations and quotations omitted).

Moreover, Plaintiff completely fails to address the Seventh Circuit’s decision in Kartman v. State

Farm Mut. Auto Ins. Co., 634 F.3d 883 (7th Cir. 2011), which holds that where an insured claims

that her insurer has failed to fully compensate her for an insurance claim, a claim for money

damages for breach of contract—not a claim for injunctive relief—is appropriate.

       Instead, Plaintiff generally claims that she is entitled to plead alternative claims for relief,

and that claims for declaratory relief are appropriate in class actions. (Dkt. 25 at 16.) That may

be true, generally. However, Plaintiff does nothing to dispute the fact that her only remedy for

American Family’s alleged underpayment is a breach of contract claim for monetary damages.

See Kartman, 634 F.3d at 889-90. Because Plaintiff’s claim for underpayment sounds in contract

only, at a minimum, Plaintiff’s request for injunctive relief (Count II) should be dismissed.



                                                 13
   Case: 1:20-cv-00996 Document #: 27 Filed: 07/31/20 Page 14 of 15 PageID #:202




                                           CONCLUSION

       Perez’s Class Action Complaint must be dismissed. Neither Illinois law, nor Perez’s

Policy, requires payment of Sales Tax or Fees as part of an ACV payout for a total loss vehicle.

Moreover, Perez’s claim for underpayment is one for breach of contract only—Illinois law does

not allow for injunctive relief in these circumstances. Because Perez’s claims fail as a matter of

law, American Family respectfully requests that the Court grant its Motion to Dismiss (Dkt. 17) in

its entirety pursuant to Fed. R. Civ. P. 12(b)(6).



DATED: July 31, 2020                                  Respectfully submitted:

                                                      AMERICAN FAMILY INSURANCE
                                                      COMPANY

                                                      BY:    /s/ Adam Arceneaux
                                                             Adam Arceneaux
                                                             One of Its Attorneys


Adam Arceneaux
Judy S. Okenfuss
Isaac J. Colunga
ICE MILLER LLP
200 West Madison Street
Suite 3500
Chicago, IL 60606
(312) 726-7157
adam.arceneaux@icemiller.com
judy.okenfuss@icemiller.com
isaac.colunga@icemiller.com

Counsel for American Family Insurance Company




                                                     14
   Case: 1:20-cv-00996 Document #: 27 Filed: 07/31/20 Page 15 of 15 PageID #:203




                                CERTIFICATE OF SERVICE

       The undersigned, an attorney, states that on July 31, 2020, he caused the foregoing to be
filed with the Clerk of the United States District Court for the Northern District of Illinois, and
thus a copy of this pleading will be served on all counsel of record by the Clerk’s CM/ECF
system.



                                                     /s/  Adam Arceneaux
                                                     Adam Arceneaux

ICE MILLER LLP
200 West Madison Street
Suite 3500
Chicago, IL 60606
(312) 726-7157
adam.arceneaux@icemiller.com




                                                15

I\15544571.3
